Title: To Thomas Jefferson from Joseph Nourse, 24 February 1801
From: Nourse, Joseph
To: Jefferson, Thomas



Sir!
City of Washington 24 feb: 1801

Having devoted about twenty one Years of my past Life in the Service of the United States in the Treasury Department; I beg leave to offer the continuance thereof under the Executive of the Government, to which Sir! you have been elected in an accordance with the wishes of the People; and on which occasion, I wou’d beg the acceptance of my best Congratulations, and to assure you of my high personal Respects and attachment to your Administration
I have the honor to be Sir! Your most obed. & most humble Servant

Joseph Nourse

